Citation Nr: 0206372	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  93-26 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently rated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for 
instability of the back with arthritis of multiple joints 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1968.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that a March 2001 rating decision addressed 
issues of an increased rating for tinea cruris and service 
connection for post-traumatic stress disorder.  These issues 
have not yet been appealed and are not currently before the 
Board.

The Board is undertaking additional development on the issue 
of an increased evaluation for instability of the back with 
arthritis of multiple joints pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2. The veteran's anxiety reaction is manifested by some 
impairment in memory functions, a blunted affect, and some 
signs of anxiety such as a constant clicking of a pen.  
GAF scores were between 60 and 75.  There was no 
impairment of judgment, panic attacks, sleep impairment, 
abstraction abilities, or speech.  There were no loose 
associations or loss of attention or concentration.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for an anxiety reaction are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.130 Diagnostic 
Code (DC) 9400 (1995), DC 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
1992 and March 2001 rating decisions, the November 1993 
Statement of the Case, and the March 2001 Supplemental 
Statement of the Case, of what would be necessary, 
evidentiary wise, to grant an increased evaluation for an 
anxiety reaction.  The notices sent to the veteran discussed 
the available evidence and informed the veteran that an 
increased evaluation for his anxiety reaction was being 
denied because the disability did not meet the criteria for 
the next higher evaluation, using both old and new criteria.  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, 
voluminous VA outpatient treatment notes identified by the 
veteran, and provided the veteran with VA examinations in 
April 1998 and January 2000.  The veteran has not indicated 
that there is other relevant evidence available.  Thus the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that the veteran 
began complaining of "nervousness" in December 1962.  
Treatment notes dated from February 1963 to October 1963 
indicate that the veteran continued to seek treatment for her 
nerves.  A treatment note dated in April 1967 indicates mild 
nervousness due to tension.  Treatment notes throughout 1967 
and 1968 indicate ongoing treatment for nerves and in June 
1968 there is a diagnosis of mild chronic anxiety reaction.

Service connection for an anxiety reaction was granted by 
rating decision dated in March 1969 and the veteran was 
initially not granted a compensable disability rating.  The 
disability rating was later increased to 10 percent and the 
veteran asserts that the rating should be higher.

VA outpatient treatment notes from May 1984 to June 1998 
reveal that the veteran continues to receive treatment and 
medication for his anxiety reaction.  The veteran was noted 
throughout this time to be alert and oriented, with normal 
speech and grooming.  He had a good appetite and no reports 
of difficulty sleeping.  At times the veteran reported 
nervousness and anxiety.  The veteran appeared to be taking 
his medication faithfully.  There is no indication of 
suicidal or homicidal ideation.  A treatment note dated in 
August 1991 indicates that the veteran was happy with his 
current medications because they enabled him to stay on the 
job.  The veteran was working as a Civil Servant from 1971 
until he retired in 1992 at the age of 62.  The overall 
impression from the outpatient treatment notes is that the 
veteran is functioning pretty well with good sleep and 
appetite.  The veteran's speech is normal and his affect is 
generally bright and cheerful.  

The veteran underwent a VA examination in April 1998.  The 
examiner noted the veterans work history after leaving 
service in 1968.  The veteran had worked as a civilian at Ft. 
Benning from 1971 to 1992 in a variety of positions including 
laborer, hospital aide, baggage handling, etc.  The examiner 
noted the veteran's sleep was fair and that the veteran did 
not feel relaxed.  The examiner reported ups and downs in the 
veteran's affect and the examination report indicates a 
"yes" in the spaces for hallucinations and 
homicidal/suicidal ideation, without giving any detail.  The 
examiner noted paranoid ideation and that the veteran was 
easily tired.  The examiner provided a diagnosis of 
generalized anxiety disorder and indicated a Global 
Assessment of Functioning (GAF) score of 60, which indicates 
moderate symptoms (e.g. flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).

In January 2000, the veteran underwent an additional VA 
mental status examination.  The veteran was not able to 
provide specific symptoms or complaints, rather the veteran 
stated "it's my nerves" and "it's always with you".  The 
examiner noted that the veteran's dress and grooming were 
appropriate during the examination.  There was no unusual 
behavior noted.  The veteran was oriented in all spheres.  
His attention and concentration skills were intact as he was 
able to subtract serial 7s from 100 and do simple 
computational problems.  The veteran's abstraction abilities 
were not impaired.  Judgment was grossly intact.  The 
examiner noted some impairment in memory functions, but not 
severe impairment.  The veteran's thought processes did not 
exhibit loose associations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  The 
veteran's speech was within normal limits and was relevant 
and coherent.  Thought content was negative for 
hallucinations or delusions.  The veteran did not demonstrate 
ideas of reference.  The veteran had a blunted affect.  Mood 
was within normal limits.  The examiner noted some signs of 
anxiety including the constant clicking of a pen.  The 
veteran reported 6 to 7 hours of sleep a night with 
nightmares.  The diagnosis was generalized anxiety disorder, 
with a GAF score of 75, which indicates that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after a 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).




III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

Additionally, the Board notes that after the appellant filed 
his claim for an increase in the evaluation for his anxiety 
reaction, portions of the VA schedule of rating criteria 
governing mental disorders, including the criteria under 
Diagnostic Code 9400, were amended effective November 7, 
1996.  Accordingly, the Board will apply the regulation most 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

Under the current regulations a 10 percent rating is 
warranted for an anxiety disorder when there is 
"occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication."  
38 C.F.R. § 4.130, DC 9400 (2001).

A higher rating, of 30 percent, requires disability more 
closely reflecting "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)".  
Id.

A 50 percent rating is warranted for an anxiety disorder when 
there is ""occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

A 70 percent rating requires disability more closely 
reflecting "deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships." Id.

A rating of 100 percent requires disability more closely 
reflecting "gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name."  Id.

The regulatory criteria prior to November 7, 1996 provided 
that a 10 percent disability rating was warranted when there 
was emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  38 C.F.R. § 4.132, 
DC 9400 (1995).

Prior to November 7, 1996 a 30 percent disabling evaluation 
was warranted when there was "definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment."  Id.

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 7104 
(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).

The old regulatory criteria provided that a 50 percent 
disabling evaluation was warranted when the "ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9411.  

A higher evaluation, of 70 percent, was not warranted under 
the old regulations unless the "ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was not warranted under the old 
regulations unless the "attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psycho-neurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  Id.

Applying the above to the facts in this case, the Board finds 
that under both the old and the new regulations, the criteria 
for a disability evaluation in excess of 10 percent for the 
veteran's anxiety reaction have not been met.  The VA 
outpatient treatment records indicate that the veteran has 
been coping well with his anxiety reaction.  When he is seen 
for treatment it is usually to get a refill on a prescription 
and he is pleasant with coherent speech, good grooming and 
hygiene, and a normal affect and appearance.  The treatment 
notes indicate that the veteran was consistently able to get 
a good nights sleep sleeping anywhere from 6 to 8 hours a 
night.  The veteran was employed for 24 years after leaving 
service in 1968 and from 1971 to 1992 he worked as a civilian 
at Ft. Benning.  He retired at the age of 62, apparently not 
due to his anxiety reaction but simply because he had reached 
retirement age.  The veteran was examined in April 1998 and 
the spaces for hallucinations and suicidal and homicidal 
ideation were marked "yes" with no explanation.  This is 
the only place in the record where these symptoms are noted 
and the VA examination in January 2000 specifically indicates 
that these symptoms are not present.  Treatment notes do not 
indicate any of these symptoms.  The 1998 VA examiner 
indicated a GAF score of 60 which is indicative of moderate 
symptoms.  The Board, however, finds that the January 2000 VA 
examination is a more thorough and credible evaluation of the 
veteran's condition.  The January 2000 examination describes 
the veteran's condition in much more detail and is thorough 
in describing the lack of any thought disturbance, 
hallucinations, impairment in judgment or attention or 
concentration.  The examiner in January 2000 specifically 
gave examples of how attention and concentration were tested.  
The Board places more weight on the January 2000 examination 
rather than the April 1998 examination.  The findings in 
January 2000 are more in line with the outpatient treatment 
records reflecting mild symptomatology.  The examiner 
determined that the veteran had some mild memory impairment 
in January 2000 and a blunt affect with some signs of anxiety 
like the constant clicking of a pen.  The examiner provided a 
GAF score of 75, which is indicative of transient and 
expectable symptoms in response to psychosocial stressors.

Based on the old regulations the Board finds that a 10 
percent rating, and no higher, is warranted.  The veteran was 
able to hold a full time job from the time he retired from 
the military in 1968 until he retired from his job at Ft. 
Benning in 1992.  The veteran's anxiety reaction was 
productive of no more than mild social and industrial 
impairment.  There is no evidence that the industrial and 
social impairment rose to the level of "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or a reduction in 
flexibility, initiative, efficiency and reliability as to 
produce definite industrial impairment.  38 C.F.R. § 1.432, 
DC 9400 (1995).

Under the new criteria, also, the Board finds that no more 
than a 10 percent rating is warranted.  The VA examiner in 
January 2000 indicated a GAF score of 75 which is indicative 
of mild or transient symptoms which is what the regulations 
provide for a 10 percent disability rating.  38 C.F.R. 
§ 4.130, DC 9400 (2001).  The criteria for a 30 percent 
rating include occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  Id.  The Board finds that the veteran's disability 
does not more closely approximate these criteria for a 30 
percent rating under the current regulations.  There is no 
evidence that the veteran is intermittently unable to perform 
occupational tasks, he was employed for 21 years at Ft. 
Benning after leaving the service.  The only note regarding 
suspiciousness was the April 1998 VA examination which has 
not been elsewhere confirmed.  There is no evidence of panic 
attacks and no evidence of chronic sleep impairment, in fact 
the veteran consistently reported getting a good amount of 
sleep.  There is some evidence of mild memory impairment and 
anxiety, but taken as a whole the Board finds that the 
criteria for a 30 percent rating under the current 
regulations is not met or more closely approximated.  Id.

Therefore, the Board finds that a 10 percent rating, and no 
higher, is warranted for the veteran's anxiety reaction using 
both the old and the new regulatory criteria.  38 C.F.R. §§  
4.132, 4.130 DC 9400 (1995), DC 9400 (2001).  

With respect to both the claim for an increased rating for 
anxiety reaction, the RO has not expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that the veteran's anxiety reaction 
has caused marked employment interference or requires 
frequent medical treatment.  The veteran has not been 
frequently hospitalized for this conditions. In fact the 
veteran worked at Ft. Benning for 21 years after leaving 
service until he retired at age 62.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for an anxiety reaction is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

